DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments & TD filed on 05/10/2021.
Claims 1-14 are presented for examination.
This application is a CON of 16/537,958 filed on 08/12/2019 now PAT 10,752,035 which is a CON of 16/250,510 filed on 01/17/2019 now PAT 10,377,162 which is a CIP of 15/792,898 10/25/2017 now PAT 10,252,555 which is a CIP of 15/152,817 05/12/2016 now PAT 10,232,247 which claims benefit of 62/243,384 filed on 10/19/2015.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to specifically teach selecting each of the at least two separate printed component colors or combination of component colors of the variable indicia so that each of the at least two separate printed component colors or combination of component colors of the variable indicia exhibit a grayscale equivalent level greater than or equal to the measured grayscale equivalent level of the substrate surface plus an additional contrast delta of 15%; such that the failure of the printing of one portion of either or any of the at least two printed component colors of the variable indicia does not alter a meaning of the information of the document represented by the variable indicia on the redundantly printed security-enhanced document. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.


Conclusion
concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE Any inquiry whose telephone number is (571)272-2395.  The examiner can normally be reached on Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/EDWYN LABAZE/Primary Examiner, Art Unit 2887